Citation Nr: 1454699	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the Veteran's original PTSD claim as one of service connection for an acquired psychiatric disorder, however diagnosed.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of that hearing is of record.

In November 2011, the Board issued a decision which denied the current appellate claim.  Nothing in the record reflects the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).   

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312   (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  The Veteran responded later that month that he wished to have the prior decision vacated and that a new hearing was desired in this case.

Based upon the Veteran's response, the Board issued a decision in June 2014 vacating the November 2011 decision.  The Veteran subsequently provided testimony at a new hearing before the undersigned VLJ in October 2014.  A transcript of this hearing is of record.

For the reasons detailed below, the Board finds that further development is required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that further development is required to comply with these duties.

Initially, the Board notes the Veteran indicated at his October 2014 hearing that he had received private medical treatment for his psychiatric disorder during the past 3 years at Fayetteville Psychiatric Associates to include as recently as the month prior to this hearing.  The Veteran submitted records from this facility directly to the Board following this hearing, accompanied by a waiver of having such records initially reviewed by the AOJ in accord with 38 C.F.R. § 20.1304(c).  Similarly, he submitted treatment records with such a waiver at the time of the August 2011 hearing.  However, it is not clear whether these records constitute all the treatment the Veteran has received for his psychiatric disorder since the case was last adjudicated below via a July 2009 Statement of the Case (SOC).  Consequently, the Board concludes a remand is required to obtain any such records.

The Board also notes the Veteran essentially contends that he has a current psychiatric disorder due to in-service stressors of witnessing two aircraft crashes while performing his duties as an air traffic controller.  The first was a civilian plane with 6 people on board.  The second was a CH47 helicopter with 8 to 10 people on board.  He indicated that these crashes occurred while stationed in Germany.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  In addition, service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  The Board acknowledges that special rules apply to circumstances in which the purported stressor(s) is based upon combat, personal assault, and/or fear of hostile military or terrorist activity.  However, none of these special provisions appear to apply to the facts of this case.

The Board acknowledges the Veteran's service personnel records confirm he was stationed in Germany from November 1978 to October 1980, and that his military occupational specialty (MOS) was that of an air traffic controller.  Further, the July 2009 SOC reported, in pertinent part, that the Veteran's military service records showed he served as an air traffic control operator in Germany when a CH47 crashed, and that his reported stressors were conceded.  However, a review of the other records in this case does not show any such confirmation of this crash, to include the Veteran's service personnel and treatment records.  Moreover, it does not appear efforts were made to confirm this reported stressor through official channels, to include a request to the United States Armed Services Center for Unit Records Research (CURR).  Accordingly, the Board finds that a remand is required in order to take necessary steps to verify the validity of the claimed stressor(s) through official channels.

The Board also notes that the Veteran was accorded a VA examination in May 2008 in conjunction with this case, at which the examiner determined the Veteran did not satisfy the criteria for a diagnosis of PTSD, and that his condition was more appropriately diagnosed as dysthymic disorder.  However, even though the examiner was requested to provide an opinion as to whether any current psychiatric disorder was etiologically linked to the purported stressor(s), no such opinion was explicitly promulgated by the examiner.  Rather, in response to this request, the examiner stated the Veteran did not satisfy the criteria for PTSD.

Inasmuch as the VA examiner did not explicitly address whether the current psychiatric disorder was directly related to service, the Board must find that this examination is not adequate for resolution of this case.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes a new examination is also warranted in this case which does adequately address the nature and etiology of the Veteran's current psychiatric disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since May 2008.  He should specifically be requested to provide a release for any such records from the Fayetteville Psychiatric Associates.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  He should also be requested to provide additional details regarding his purported in-service stressor(s), to include the specific date(s) and location(s) when such occurred.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional information from the Veteran, attempt to corroborate the Veteran's purported stressors through official channels.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

For any acquired psychiatric disorder found on examination, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in or otherwise the result of the Veteran's active service to include any corroborated stressor(s).

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the July 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




